Title: Editorial Note on Franklin’s Accounts, 1779
From: 
To: 


One new account begins during the period covered by this volume:
XXIII. William Temple Franklin’s Accounts, March 15, 1779, to February 12, 1782: American Philosophical Society, 56 pp.
This is a running account in Temple’s hand and is titled by him “Account of Family Expences, begun March 15th 1779.” A variant copy, twenty-six pages in length, begins with the same entries but concludes on April 29, 1780. It is entitled “Account of Family Expences. 1779.” and is also at the APS. Temple was given money to cover various household expenses. His grandfather periodically reviewed and approved his expenditures; on two occasions (April 15 and June 11) during the months covered by this volume Franklin endorsed the document, “Examined the above Account & compared every Article with the Receipts, & found it right. B Franklin.”
The account affords a glimpse of the Franklin ménage, which consisted then of a maître d’hôtel, Fremont, who took care of family expenses, postage, and miscellaneous bills, and two menservants, François and Arbelot. Those two were not only paid their wages but reimbursed for the expense of buying their own dinner when Franklin or Temple dined out, the French custom being that each guest bring along a servant to serve at the dinner table. Madame St. Louis did the washing, and Cabaret furnished the stationery. Some outside help was used; the painter Roger is mentioned, as well as Le Clerc who papered the study, the mason F. Dupeux, an unnamed upholsterer whose furniture was rented for three months, and a blacksmith who installed and cleaned the stove in secretary Gellée’s room. Le Veillard was reimbursed on May 3 for his purchase of Peruvian bark (used for treating fevers) furnished to John Adams.
